             Case 2:17-cv-01604-APG-EJY Document 64 Filed 07/22/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE LLC,                                  Case No.: 2:17-cv-01604-APG-EJY

 4            Plaintiff                                  Order Setting Telephonic Status Hearing

 5 v.

 6 SATICOY BAY LLC SERIES 43
   PANGLOSS, et al.,
 7
        Defendants
 8

 9           The parties in this case previously advised the court that they had settled this case. The

10 last status report on July 17, 2020 says defendant Absolute Collection Services, LLC did not

11 make the settlement payment. ECF No. 63. Absolute’s principal, Kelly Mitchell, did not respond

12 when this status report was circulated amongst counsel. Id. at 2. I will hold a status hearing to

13 discuss with the parties what needs to be done to resolve this case. Kelly Mitchell shall

14 participate in the telephonic hearing. If the other parties’ counsel know of other contact

15 information for Mitchell beyond what is listed on the docket, they shall attempt to advise her that

16 she must participate in the telephonic hearing.

17           I THEREFORE ORDER that this matter is set for a telephonic hearing Tuesday, July 28,

18 2020 at 10:45 a.m. Ms. Mitchell and counsel shall appear telephonically by calling the Court

19 conference line at 877-336-1831 at least five minutes prior to the hearing. The conference code

20 is 6948860. To ensure a clear recording of the hearing, the call must be made using a land line

21 phone. Cell phone calls, as well as the use of a speaker phone, are prohibited. Please note due to

22 / / / /

23
             Case 2:17-cv-01604-APG-EJY Document 64 Filed 07/22/20 Page 2 of 2



 1 several telephonic hearings being held, the parties are asked to remain silent until their case is

 2 called.

 3           DATED this 22nd day of July, 2020.
                                                          ANDREW P. GORDON
 4                                                        UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
